 J.D. LANDSCAPING, CORP.9J.D. Landscaping,Corp.andRaul EncarnacionPena.Case 24-CA-50828 August 1986DECISION AND ORDERBy Members Johansen,Babson,and StephensOn 22 October 1985 Administrative Law JudgeJames L. Rose issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief'and a cross-exception.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, 2 andconclusions and to adopt the recommended Order.On the record as a whole,2including my observationof the witnesses,briefs, and arguments of counsel,I issuethe followingFINDINGS,OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is a Puerto Rico corporation doingbusiness,inter alia,at the U.S. Naval Station at Ceiba,Puerto Rico.In connection with this business,the Re-spondent annually performs landscaping services valuedin excess of $50,000 for the U.S. Department of Navy,and it annually receives goods and materials valued inexcess of$50,000 from enterprises within the Common-wealth of Puerto Rico, each of which in turn are directlyengaged in interstate commerce.The Respondent admits, and I find,that it is an em-ployerengaged in interstate commercewithinthe mean-ing of Sections 2(2), (6), and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent, J. D. Land-scaping,Corp.,Ceiba,Puerto Rico, its officers,agents,successors,and assigns, shall take the actionset forth in the Order.IThe General Counsel'smotion to attach to her answering brief acopy of her brief previously filed with the judge is granted.2 TheRespondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basisfor reversingthe findings.Angel Valencia,Esq.,for the General Counsel.Luis F. Padilla, Esq.,of Hato Rey, Puerto Rico, for theRespondent.DECISIONSTATEMENT OF THE CASEJAMES L.ROSE,AdministrativeLaw Judge. Thismatter was tried before me on 15 and 16 July 1985, atHato Rey, Puerto Rico, on the General Counsel's com-plaint'which alleged that the Respondent refused toconsider and/or employ certain named individuals whohad been employed by a predecessor company in viola-tion of Section 8(a)(3) of the NationalLaborRelationsAct, 29 U.S.C. § 151et seq.In addition,certain state-ments made by a principal supervisor of the Respondentare alleged violations of Section 8(a)(1) ofthe Act.TheRespondent generally deniedthat itengaged inany activity violativeof the Act.'The charge was filed on 22 January 1985, and the amended com-plaint issuedon 19 April 1985.Union de Tronquistas de Puerto Rico, Local 901 (theUnion)is admitted to be,and I find is, a labor organiza-tion within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Material FactsThe material facts are largely undisputed and may besummarized as follows:The United States Navy con-tracts to the lowest qualified bidder certain landscapingservices to be performed at its base at Ceiba.For sometime a company called I. & E.C. Enterprises,Inc. hadbeen the successful contractor and had performed thelandscaping services involved here using a complementof approximately 40 employees.Sometime in early 1984,3the Union commenced an or-ganizational campaign amongthe employees of I. & E.C.which resulted in a Board-conducted election followedby a certification of representative in March.The Unionand I.&E.C. negotiated a collective-bargaining agree-ment which was to become effective in the event theCompany was again the successful bidder.The successful bidder,however, was the Respondent.Following notification that it had been awarded the con-tract, the Respondent'sgeneralmanager, Jose E. Del-gado Cruz, contacted Ismael Dones Morales, who hadbeen field supervisor for I. & E.C., for the purpose of of-feringDones a similar position with his Company. Ac-cording to Delgado,he had some difficulty reachingDones and then arriving at an arrangement with him, butultimately Dones was hired to be the Respondent's fieldsupervisorat the NavyBase and was given complete au-thority to hire the work force.Delgado testified, credibly and without contradiction,that his method of performing the work was differentfrom that of his predecessor,and as a result his Company2The General Counsel'smotion to correct the transcript is, withoutobjection,granted.8All dates are in 1984 unless otherwise indicated.281NLRB No. 4 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded only 25 employees, whereas I. & E.C. had usedabout 40. Thus, Delgado instructed Dones to hire "25good men." Though the contract was to begin 1 Octo-ber,Delgado was given extra time to get a crew togeth-er and was allowed to commence work on 9 October.As was the custom when one contractor succeeded an-other in performance of landscaping work, the incum-bent employees went to the gate and, in effect, offeredthemselves for employment. On several days following IOctober, former employees of I. & E.C. were present atthe gate and were addressed periodically by Dones whoin fact hired 20 of them. In addition, Dones hired six in-dividualswho had not been employees of I. & E.C.There is no indication on this record why six nonincum-bent employees were hired in preference to any of thesix remaining I. & E.C. employees, nor is there any indi-cation whether the six nonincumbent employees had anyexperience in doing the type of work for which theywere hired. Undeniably, the 16 individuals named in Ap-pendix B had been employees of I. & E.C. and had pre-sented themselves for employment by the Respondent.Raul Encarnacion, one of the I. & E.C. employeeswho was not hired by the Respondent, testified thatabout 1 October he and other former I. & E.C. employ-ees went to the gate and were talked to by Dones who"told us that the new contractor had ordered him to hire25 persons that had nothing to do with the Union." En-carnacion went on to testify that Dones chose some ofthose at the gate, and had passes for them.Encarnacion further testified that he, as well as about15 other former employees of I. & E.C., went to the gatefor about 8 working days in an effort to secure employ-ment but were not hired.Another former employee of I. & E.C., Jamie RosarioFeliciano, testified that he met with Dones in the firstweek of October at the base. Dones told him, "if he wassupervisor for 10 years, he didn't want me working withhim because I was in favor of the Teamsters Union."Nicholas Resto, another former employee of I. & E.C.who was not hired, testified that in late September whilehe and Dones were both working for I. & E.C., Doneshad asked him whether he had voted for the Companyor for the Union, and Resto advised him that he hadvoted for the Union. Although this was not somethingfor which the Respondent is responsible, it was offeredand received as showing Dones' predisposition concern-ing employees who demonstrated favoritism towards theUnion, shedding light on Dones' subsequent acts andtending to corroborate those who testified concerningDones' statements when he was hiring for the Respond-ent.B. Analysis and Concluding FindingsThe General Counsel contends that Dones refused tohire Encarnacion, Rosario, and Orlando Negron, and re-fused to consider others for reasons proscribed by theAct, namely, their participation in union activity whileemployed by the Respondent's predecessor.The Respondent contends that there is insufficient evi-dence to support the finding of a violation and thatDones' lack of a discriminatory motive is demonstratedby the fact that he hired 20 employees of the Respond-ent's predecessor,some,if not all, of whom must havebeen union supporters.As the Respondent correctly notes, it was not requiredto hire any of the I. & E.C. employees,unlessits refusalto do so was based on antiunion motives.NLRB v. BurnsSecurity Service,406 U.S. 272 (1972). However, when asuccessor employer refuses to consider the employees ofa predecessor because they have engagedin union orother protected activity or to avoidbargaining with arepresentative of those employees, then the respondenthas violated Section 8(a)(3) of the Act. E.g.,Service Op-erationsSystems,272 NLRB 1033 (1984).On this record, thereseemslittledoubt that Delgadobased the size of the employee complement on themanner he intended to conduct the business. Thus, hisdecision to hire 25 employees rather than use 40 as had I.& E.C. was lawful. Since 20 of those hired had been em-ployees of I. & E.C., the issue here concerns the 6 em-ployee slots which were filled by nonformer I. & E.C.employees.4 The General Counsel contends that Dones'demonstratedanimus againstthe Union, coupled with hisstatements to specific employees that he would not hirethem because of the union activity, shows that he wasmotivated by unlawful considerations in refusing to hireor consider these employees.On the generally credible and uncontested testimonyof witnesses for the General Counsel, it is clear thatDones harboredan animus against theUnion and statedthat he would not hire individuals whom he specificallythought were union activists.The Respondent contends that inasmuch as Doneshired these 20 former I. & E.C. employees, he must nothave had an unlawful motive. Any animus and apparentintent on the part ofDones is negatedby the fact that hehired 20 individuals who, under Board law would bepresumed to be favorable to the Union. To accept thisinferencearguedfor by the Respondent would requireattributing to Dones a sophistication in labor law whichis not apparent on the record here.I conclude that the mere fact he hired 20 former I. &E.C. employees is not itself sufficient to negate the clear,credible,and uncontradicted testimony of employeesconcerning his animus towards those whom he consid-ered to be union activists.Further, it is clear that Dones had the authority to acton behalf of the Respondent with regard to employmentdecisions.As Delgado testified, "I left the hiring to Mr.Ismael Dones." Thus, his motives in refusing to consideror refusing to hire specific individuals must be attributedto the Respondent.Given that there were former employees of I. & E.C.available who offered themselves for employment by ap-pearing at the gate, along with Dones' demonstratedanimusagainst the Union and employees active on itsbehalf, I conclude that the General Counsel established,prima facie, that the Respondent was discriminatorilymotivated when it hiredsix non-I.& E.C. employees.Thus, the Respondent discriminatedagainst former I. &4 Since 26 employees were hired, that is taken as the initialemployeecomplement rather than 25, as was apparentlysuggestedby Delgado J.D. LANDSCAPING, CORP.11E.C. employees who had offeredthemselvesfor employ-ment.In short, on this recordthe conclusion is inescapablethat but forthe unionactivityengaged inby I. & E.C.employeesin the springof 1984, when theRespondentundertook to hire employees to serviceitscontract, itwould havehired as its full complement former I. &E.C. employees. The Respondent's failure to do so wasprimafacie in violationof the Act, thusplacing on it theburden todemonstratethatirrespective of employees'union activity, it would havehired nonincumbent em-ployees when it did. SeeWright Line,251NLRB 1083(1980).-The Respondent did not callDones as a witness nordidDelgado testify concerning why, thesix nonincum-bentemployees werehired or why theremaining incum-bent employeeswerenot consideredfor jobs. In short ,the Respondentbrought forthno evidenceto rebut theGeneral Counsel'sprima facie case,and I must,there-fore, conclude thattheRespondent failed to meet itsburden.Accordingto the Respondent's answer,unrebutted bythe General Counsel,Dones ceased his relationship withRespondentinApril 1985. However,according to repre-sentationsby counsel for theGeneral Counsel, he waspresent at the hearing but was not called as a witness.Withoutregardtowhat, if any,inferencesought bedrawn from the Respondent's failure to call and examineDones, statementsattributedto him and his acts were un-contested.Further,those giving testimony concerningDonesweregenerallycredible.On thisrecord there isno basis toconclude otherthan Dones made the state-mentsand did theacts generally asattributed to him.From theundenied testimony of Encarnacion and Ro-sario, I concludethatDonesviolated Section 8(a)(1) ofthe Act bytelling prospective employeesthat those whohad engaged in unionactivity would not be hired.The allegationthat an applicant was told he wasdenied employment becauseof his union activityis basedon the testimony of Orlando Negron.Negron did nottestifythatDones madesucha statement.Resto statedonly he thoughtDones must have beenreferring to theUnion. Suchis insufficientto finda violationof the Actand I will recommend dismissal of paragraph5(c) of theamended complaint.Although the General Counselcontends that three in-dividualswerespecificallydenied employment whereasotherswere not considered,itappears the remedy ineither casewould bethe same.ServiceOperations Sys-tems,supra.Indeed,the essenceof the violation is thesame-absentthe discriminatory motive,formeremploy-ees of the predecessorwould have been hired. As thetestimonyconcerningthe specificrefusals to hire is notsubstantiallydifferentin kindfrom thatgenerally con-cerning the Respondent'sunlawfulactivity,I concludethat here the distinction between therefusal tohire andthe refusal to consider is too insignificant to be material.I concludethat theRespondentunlawfullyrefused toconsiderall employeesof I. & E.C. whom it did not hire,and but for this unlawful activity it would havehired sixof them by 9 October. Accordingly,I shall recommendan appropriate reinstatementand backpayremedy con-cerning six employees based on seniority and preferentialhiring concerning the remaining,should the Respondentexpand its work force.The evidence suggests,withoutcontrary indication,that only those former I.&E.C. em-ployees named in the complaint(App. B)applied forwork,by appearing at the gate and/or talking to Dones.Thus, the remedy will be limited to them.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfairlabor practices found above,occurring inconnectionwiththe Respondent's business, have a close,intimate, and substantial relationship to trade,traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain appropriateaction, including offering jobs to the six most seniorformer I. & E.C. employees whose names appear on Ap-pendix B and make them whole for any wages and otherlosses and benefits they may have suffered as a result ofthe discrimination against them beginning 9 October1984, in accordance with the formula set forth inF.W.Woolworth Co.,90 NLRB 289 (1950), with interest asprovided for inFlorida Steel Corp.,231NLRB 651(1977). In addition, the Respondent will place on a pref-erential hiring list the remaining employees named inAppendix B and hire them should its work force expand.Further, should the Respondent's work force have ex-panded between the time of the events in this action andthe date of its compliance with this Order, it shall forth-with offer jobs to the former I. & E.C. employee mostsenior and make him whole from the date that a non-I. &E.C. employee was hired for a job, in all cases discharg-ing, if necessary, the non-I. & E.C. employees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-sORDERThe Respondent,J.D.Lanscaping,Corp.,Ceiba,Puerto Rico, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to consider for employment those em-ployees who worked for I.&E.C. Enterprises,Inc. atthe United States Navy Base at Ceiba,Puerto Rico, fromand after 9 October 1984,because of their activity onbehalf of the Union.5 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard andallobjections to them shallbe deemed waivedfor all pur-poses. 12DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Telling employees that they would not be hired foremployment because of their activity on behalf of theUnion.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.62.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)To the extent such positions would have beenavailable on and after 9 October 1984, absent the Re-spondent's unlawful conduct, in the matter set forth inthe remedy section above, offer to former employees ofI.& E.C. Enterprises,Inc. immediatejobs at the UnitedStatesNavy facility at Ceiba, Puerto Rico or, if thosejobs no longer exist, to substantially equivalent positionsof employment, without prejudice to their seniority orother rights and benefits and privileges at the facility,discharging, if necessary, any employees not in the groupof former I. & E.C. employees.(b)To the extent not already doneso incompliancewith paragraph 2(a) of this Order, offer to all former I.& E.C. employees at the above-described facility namedinAppendix B herein, immediate employment at the fa-cilitywithout prejudice to any seniority or other rightsand benefits, if any, to which they may have been enti-tled by virtue of their previous employment at that facili-ty, discharging, if necessary, any employee hired after 9October 1984, and make him whole for any losses ofearnings orother rights and benefits he may have suf-fered in accordance with the provisions of the remedysection above, from and after the date he would havebeen hired.(c) Place all discriminatees for whom the Respondenthas no immediate positions, in accordance with para-graphs(a) and(b) of this Order, on a preferential hiringlistand offer them employment as vacancies occur, inthe mannerset forth in the remedy section above.(d) Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Ceiba, Puerto Rico facility copies of theattached notice marked "Appendix A."7 Copies of thenotice, on forms provided by the Regional Director forRegion 24, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.6 I do not believe the facts of this case suggest a proclivity to commitunfair labor practices, particularly as the principal actor no longer is asso-ciated with the Respondent' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondenthas takento comply.IT IS FURTHER RECOMMENDED that allegations of theamended complaintin all respectsnot foundare dis-missed.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to consider for employmentthose employees formerly employed by I. & E.C. Enter-prises, Inc., at the United States Navy Base at Ceiba,PuertoRico, because they were represented by theUnion.WE WILL NOT tell employees that they will not behired because they are represented by the Union or be-cause theyhave engagedin any activity protected by theNational Labor Relations Act.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL, to the extent such positions would havebeen available on and after 9 October 1984, absent ourunlawful conduct, offer to employees formerly employedby I. & E.C. Enterprises, Inc., at the above-named facili-ty, immediate and fullreinstatementto their former jobsat that facility or, if those jobs no longerexist,to sub-stantiallyequivalent positions of employment withoutprejudice to their seniority or other rights and benefits towhich their previous employment at the facilityentitlesthem, discharging, if necessary, any employee not in thegroup.WE WILL, to the extent we have not already done soas set forth in the preceding paragraph of this notice,offer to applicants for employment who were formerlyemployed by I. & E.C. Enterprises, Inc., at the above-named facility,immediateemployment at that facilitywithout prejudice to any seniority or other rights andprivileges, if any, to which they may be entitled byvirtue of their previous employment, discharging, if nec-essary, any employees hired after 9 October 1984.WE WILL place all the above-described discriminateesfor whom we have no immediate positions available on apreferential hiring list and offer them employment as va-cancies occur.WE WILL make whole each of the above-described dis-criminatees for any loss of earnings he or she may havesufferedas a resultof the discrimination against them,plus interest.J.D. LANDSCAPING, CORP. J.D. LANDSCAPING, CORP.13APPENDIX BNicolas Resto ColonIsmael SantiagoiNatanael RestoRaul Encarnacion PenaAbraham MatosFelix GarciaOrlando SantagoAngel VelezJuan Lopez ColonJamie Rosario FelicianoHarry RestoJulio RiveraOrlando NegronCruz Chico CintronJose OjedaPablo Perez